Oliver, Presiding Judge.
The appeals for reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon an oral stipulation entered into by and between the respective parties, agreeing, in- substance, that the proper value for the merchandise under consideration should be $32.75 per ton of 2,000 pounds, f. o. b. mill, net.
Accordingly, I hold the proper value for the involved merchandise to be $32.75 per ton of 2,000 pounds, f. o. b. mill, net.
Judgment will be rendered accordingly.